Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 5, 2015

                                      No. 04-15-00057-CV

                         IN THE INTEREST OF L.A.A., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-17882
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
       The appellant’s brief in this appeal was originally due May 20, 2015. We granted the
appellant, Dawn Renee Garza, an extension until July 24, 2015, to file the brief. Neither the brief
nor a motion for extension of time has been filed.

        We, therefore, ORDER Dawn Renee Garza to file, on or before August 24, 2015, her
appellant’s brief and a written response reasonably explaining (1) her failure to timely file the
brief and (2) why appellee is not significantly injured by her failure to timely file a brief. If
Dawn Renee Garza fails to file a brief and the written response by the date ordered, we will
dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court